Title: Thomas Jefferson to Mathew Carey, 29 December 1817
From: Jefferson, Thomas
To: Carey, Mathew


                    
                        
                            Dear Sir
                            Monticello
Dec. 29. 17.
                        
                        The catalogue you were so kind as to send me has come safe to hand. we are not yet so far advanced in our Collegiate institution as to be able to commence the establishment of a library: but I see on the catalogue some books which I will ask the favor of you to send me. they are noted below. the Worral & miniature bible will come safer & quicker by mail if well wrapped in strong paper. the others be so kind as to address to Capt Bernard Peyton of Richmond by any of the vessels which almost daily leave Philada for Richmond. to the bill for these be so kind as to add the Builder’s price book delivered to mr Carstairs and your last Olive branch to which I was a subscriber & recieved my copy. the amount shall be promptly remitted. Accept the assurance of my great esteem & respect.
                        
                            Th: Jefferson
                        
                    
                    
                        
                            
                                No
                                798.
                                Register of officers of the US. 1816. 8vo 1.50
                            
                            
                                
                                1951.
                                Bridgeman’s digested Index to Chancery reports: 3. v. 8vo
                            
                            
                                
                                
                                 London. no price stated.
                            
                            
                                
                                2202.
                                Worral’s catalogue. 2. vols. 1.75
                            
                            
                                
                                2383.
                                Whiston’s Josephus 3. v. 8vo 7.D.
                            
                            
                                
                                2412.
                                Newcome’s Harmony in Greek of the gospels. 8vo 3.50.
                            
                            
                                
                                2426.
                                 Ray’s Synopsis of systems. 8vo 1.D.
                            
                            
                                
                                2481.
                                Bible 32mo  Lond 1816. 8.D.
                            
                        
                        
                        
                    
                